Title: From George Washington to Anne Ennis, 15 November 1786
From: Washington, George
To: Ennis, Anne



Madam,
Mount Vernon 15th Novr 1786.

Your letter, or memorial dated the 12th of July in Dublin, came to my hands yesterday under cover of a letter from Mr Peter Trenor of the 8th inst.

The Memorial mis-states several facts—one of them materially; for I have not, nor never had one shilling of the late Mrs Savage’s property in my hands: on the contrary, merely to relieve that Lady from the distress she represented herself to be in, I sent her in the year  a Bill for £ which sum is yet due to me. The circumstances attending that unfortunate Lady & her Estate are these. Her first husband, the Revd Chas Green, left all his property real & personal to her, estimated at about £5000 current money of this State: not in trust, as you set forth, but at her absolute disposal. When she was about to enter into her second marriage, with Doctr Savage, she previously thereto made this Estate over to him, securing an annuity of £100 currency, for the term of her life, if it should be demanded: and it was this sum, which was secured to her by a trust-bond to Bryan Fairfax Esqr. & myself. The unhappy differences which soon arose, & occasioned a separation between the Doctor & her, obliged Mr Fairfax & myself, in order to obtain support for Mrs Savage, to put the Bond in suit. The Doctor (who I believe might very properly be classed among the worst of men) made use of every subterfuge, & practiced all the chicanery of the Law to postpone the payment; which he was well enabled to do, as there was a suspension of our Courts of justice consequent of the dispute with Great Britain. However, when no longer able to stave off judgment at Common Law, he threw the matter into the high Court of Chancery of this State, where it now is. We are encouraged by our Lawyers to expect a final issue of the business in a term or two more; but what reliance is to be placed on these assurances, is not for me to decide.
As soon as the money is finally recovered, & in the hands of Mr Fairfax & myself, we have neither the power nor inclination to withhold it one moment from the Executors of the deceased Mrs Savage; but it will readily occur to you Madam, that for our security, there must be an attested Copy of the Will, under the Seal of the Corporation where it is recorded, annexed to a regular power of attorney (to be proved in this Country) from the Executors to some person here, to receive the money from us. It is the business of the Executors—not the Trustees, to settle the accounts & pay the legacies of the Testator.
I have never seen any authentic copy of the Will. In the one which was shewn to me by a Mr Moore of Baltimore I was not

named as an Executor; If I had, it would not have been agreeable to me to have acted. I am, Madam &c.

G: Washington

